Citation Nr: 1739179	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for interstitial fibrosis due to asbestos exposure.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) at the RO ("Travel Board Hearing").  A transcript of the hearing is included in the record.  

In December 2014, the Board remanded the claims for additional development to include obtaining additional records and scheduling the Veteran for VA examinations.  

The Board contacted the Veteran in May 2017 and informed him that the Judge who had conducted his hearing was no longer employed at the Board and offered him the opportunity to have another hearing.  The Veteran responded thereafter and advised that he did not want an additional hearing.

With regard to the issue of radiculopathy of the right and left lower extremities, the Board combined both issues as "radiculopathy of the bilateral lower extremities" as reflected on the title page of this decision.



                                                                               (CONTINUES ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's current interstitial fibrosis, diagnosed many years after service, did not have its onset during active service and is not otherwise related to it, including claimed inservice proximity to asbestos.   

2.  The Veteran's current back disability diagnosed many years after service did not have its onset during service and is not otherwise related to service; arthritis of the back did not manifest to a compensable degree in the year following separation from service.

3.  The Veteran's current radiculopathy of the bilateral lower extremities, diagnosed many years after service, did not have its onset during service and is not otherwise related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for interstitial fibrosis claimed as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative arthritis of the spine which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As such, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Interstitial Fibrosis due to Asbestos Exposure- Analysis

The Veteran asserts that he incurred interstitial fibrosis during service as the result of exposure to asbestos while working in building basements for a year and half while based in Germany. 

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration and DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.  
VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

The Board initially notes that the Veteran is currently diagnosed with interstitial fibrosis.  

However, his service treatment records (STRs) do not note any complaints, treatment, or diagnoses related to the lungs.  His STRs and service personnel records do not indicate that he was exposed to asbestos during service.  Nevertheless, the Board found the Veteran's August 2012 testimony regarding in-service proximity to asbestos to be credible and therefore remanded the case to afford the Veteran a VA examination to determine the likely etiology of his currently diagnosed interstitial fibrosis.  

In this regard, the Veteran underwent a VA respiratory examination in January 2015 where the examiner confirmed a diagnosis of interstitial fibrosis.   The examiner stated that without resorting to mere speculation, any current lung disability, including the interstitial fibrosis was less likely than not related to service, to include claimed exposure to asbestos in service.  The Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "non-evidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court further held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, the Board finds that despite the use of "mere speculation" language, the examiner provided a sufficient rationale for his opinion; it was based on sufficient facts or data.  The examiner indicated that he reviewed the Veteran's claims file, noted that the Veteran's STRs revealed no complaints of interstitial fibrosis or exposure to asbestos, and further considered the Veteran's lay assertions that he was exposed to asbestos while working in building basements in Germany during his service.  Nevertheless, the examiner essentially found more probative the private pulmonary treatment records from 2007 that indicate that the Veteran worked for years in steel mill as a millwright, to include working near asbestos from piping and brakes.  In addition, earlier medical treatment notes dated in 1999 confirm that the pulmonary condition is due to exposure to asbestosis due to the Veteran's job post-service.  Accordingly, the examiner explained that the years of confirmed post-service exposure to asbestos was more likely the cause for the Veteran's disability, and not his military service.  The examiner concluded that the Veteran's lung disability is less likely as not related to service, but rather to his post-service civilian job where he worked near asbestos for years.  The Board finds the January 2015 VA opinion to be adequate and probative.
 
The Veteran submitted additional private medical records after the VA examination was conducted.  Nevertheless, the Board finds that these records do not contain any evidence that suggest that the Veteran's current diagnosis of interstitial fibrosis is as a result of exposure to asbestos in-service.  

Further, the Board notes that the first indication of any lung disability is not shown in the record until almost 30 years after separation from service. 

While recognizing that the Veteran is competent to testify as to what he experienced first-hand, he is not competent to relate his current lung disability to service, as such question is medical in nature and he is not shown to possess medical training.  Thus, the Board finds that the Veteran's lay assertions as to etiology are outweighed by the competent medical evidence in this case.  Notably, the Veteran has not submitted a probative medical opinion in support of his claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the interstitial fibrosis was not incurred in service, and is not otherwise related to service, to include reported in-service proximity to asbestos. As such, service connection for interstitial fibrosis is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Back Disability- Analysis

The Veteran also asserts that he incurred a back injury as the result of a motor vehicle accident (MVA) while based in Germany.  

After a review of all evidence of record, both lay and medical, the weight of the evidence is against a finding that the currently diagnosed back disability had its onset in service or is otherwise causally or etiologically related to service.  The Veteran's medical evidence shows a current diagnosis of degenerative arthritis of the spine.  Moreover, although the Veteran's STRs do not note any complaints, treatment, or diagnoses related to his back, or a motor vehicle accident during service in Germany, the Board found the Veteran's August 2012 testimony as to the accident to be credible. 

Nonetheless, symptoms of arthritis of the back were neither chronic in service nor continuous since service separation and did not manifest to a compensable degree within one year of service separation.  As stated, the STRs show no back complaints or symptoms.  The Veteran's back was clinically evaluated as normal at his March 1967 service separation examination.  In fact, the Veteran indicated he was "in good health" at that time.  Moreover, the Board observes that Veteran himself testified in August 2012 that his back was not hurting him at the time of separation from service.  He further testified that he had back pain aggravated by lifting during his post-service employment and bothered him more as he got older.  In fact, the first complaints of back pain in the record are not shown until early 2000's, which is approximately 33 years after service.  Lumbar spine arthritis is not shown in the record until 2007, approximately 40 years after service discharge.  As such, the Board finds that service connection on a presumptive basis based on chronicity or continuing symptoms since service is not warranted. 

Additionally, there is no competent evidence of a nexus between the current back disability and service.  A January 2015 VA examiner confirmed a current diagnosis of degenerative arthritis of the spine since 2007, but opined that it is less likely as not related to service.  In so finding, the examiner considered the Veteran's assertion that he was involved in a 1966 car accident while in-service, but emphasized that his separation examination in March 1967 was negative for any back problems and the Veteran specifically indicated that he was "in good health."  
The examiner ultimately concluded that the current back disability is less likely related to service, and more likely attributed to the natural aging process and every day wear and tear.  The Board finds the VA opinion to be adequate and probative.  The Veteran's private medical records do not establish a nexus between the current low back disability and service.  

While recognizing that the Veteran is competent to testify as to what he experienced first-hand, he is not competent to relate his current back disability to service, as such question is medical in nature and he is not shown to possess medical training.  The Board finds that the Veteran's lay assertions as to etiology are outweighed by the competent medical evidence in this case.  Notably, the Veteran has not submitted a probative medical opinion in support of his claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the current back disability was not incurred in service, and is not otherwise related to service.  As such, service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Radiculopathy of the Lower Extremities - Analysis 

The Veteran also asserts that his radiculopathy of the lower extremities is due to his back disability. 

The Veteran's medical evidence shows a current diagnosis of radiculopathy of both lower extremities.  Moreover, the medical evidence shows that such radiculopathy is related to his back disability.  However, as decided herein, service connection for a back disability is not warranted.  Therefore, it necessarily follows that service connection for radiculopathy cannot be established under 38 C.F.R. § 3.310 as secondary to the back disability.  Therefore, entitlement to service connection on a secondary basis must be denied. 

Service connection on a direct basis is also not warranted.  The medical evidence does not show any radiculopathy complaints or treatment during service, nor does the Veteran assert so.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the current radiculopathy of the lower extremities was not incurred in service, and is not otherwise related to a service-connected disability.  As such, service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

ORDER

Entitlement to service connection for interstitial fibrosis due to asbestos exposure is denied.   

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for service connection for radiculopathy of the bilateral lower extremities is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


